Citation Nr: 1642697	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-28 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1992 to August 1996.  

These matters come before the Board of Veterans' Appeals (Board) from December 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this regard, December 2013 and January 2014 rating decisions denied entitlement to service connection for Parkinson's disease and a TDIU.  Although the Veteran's April 2014 Notice of Disagreement referenced the January 2014 rating decision, it is also timely as to the December 2013 decision.  Accordingly, the Board finds that the December 2013 rating decision is the proper rating decision on appeal to the Board with respect to these issues, as it is more favorable to him.  The March 2014 rating decision denied the Veteran's claim of entitlement to service connection for a right eye disorder.

The issues of entitlement to service connection for Parkinson's disease and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

A preponderance of the competent evidence of record demonstrates that the Veteran does not have a current right eye disorder.


CONCLUSION OF LAW

The criteria to establish service connection for a right eye disorder are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistant Act of 2000 (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the claimant's behalf.  38 C.F.R. § 3.159(b).  These requirements were met through a May 2013 letter, which notified the Veteran of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

In his substantive appeal, the Veteran indicated that VA must advise him of how to substantiate his claim as well as the existence of negative evidence and how to counter this evidence.  See August 2014 VA Form 9.  However, the United States Court of Appeals for the Federal Circuit has specifically found that VCAA notice "may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) at 1062.  The Court of Appeals for Veterans Claims (Court) has further stated since 38 U.S.C.A. § 5103(a) "deals only with information and evidence gathering prior to the initial adjudication of a claim . . . it would be senseless to construe that statute as imposing upon the Secretary a legal obligation to rule on the probative value of information and evidence presented in connection with a claim prior to rendering a decision on the merits itself."  See also Locklear v. Nicholson, 20 Vet.App. 410 at 415 (2006).  Therefore, the contentions that the Veteran should be provided notification as to the existence of negative evidence and how to counter this evidence in his case is meritless.
The Board also finds that VA's duty to assist has been met.  The record in this case includes service treatment records, Social Security Administration records, private treatment records, and a March 2014 VA eye examination.  The Board construes the general statements and case citations from the Veteran's attorney addressing adequacy of VA examinations as disputing the adequacy of this examination.  However, the Board finds this examination adequate, as it is based on consideration of the Veteran's medical history and describes the disability (or in this case, lack thereof) in sufficient detail so that the Board's decision will be a fully informed one. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran's attorney has not identified a specific problem with the examination, and the Board has been similarly unsuccessful.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Analysis

The Veteran contends that in 1995 he lacerated his right cornea and currently has vision problems in his right eye.  See January 2014 Statement in Support of Claim.  He seeks service connection for an eye disorder on a direct and secondary basis.  See August 2014 VA Form 9.
Service treatment records show that in December 1994 the Veteran received treatment for a right superficial corneal abrasion, which resolved.  No further complaints of a right eye injury were noted during service.  The June1996 separation examination report shows a normal eye evaluation, with 20/20 right eye vision.  Post-service treatment records show no diagnosis of a right eye disorder.

In this regard, the Veteran was afforded a VA eye examination in March 2014.  The examiner noted the Veteran's right eye vision was correctable to 20/40 or better.  His pupils were round and reactive to light, with no defect.  Further, the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of the right eye.  He also did not have a corneal irregularity that resulted in severe irregular astigmatism.  In addition, he did not have diplopia.  Moreover, the optometrist noted a normal bilateral external and internal eye exam.  Further, he did not have a visual field defect.  The optometrist noted that he did not have any corneal conditions, eyelid conditions, conjunctival conditions, cataracts or other lens conditions, glaucoma, optic neuropathy, disc or other neurologic eye conditions, inflammatory eye conditions, tumors or scarring.  Based on these findings, the examiner concluded that the Veteran did not have a current right eye disability.  

There is no other competent medical evidence of a right eye disability other than refractive error, which is not considered a disease or injury within the meaning for VA purposes. 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).  In this regard, the Board has considered the Veteran's assertions that he has a current right eye disability that was incurred during service.  The Veteran is certainly competent to attest to what he observes or senses such as vision impairment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his statements regarding diagnosis of a vision disorder, or regarding etiology of a vision disorder, are of limited probative value.  An eye disability is beyond the Veteran's capacity for lay observation, as its etiology and development could not be determined through observation or by sensation such as feeling.  The Veteran simply does not have the requisite medical expertise to diagnosis a disorder of his eye.  On the essentially medical question before the Board, the VA examination report, reflecting an absence of an eye disability for VA compensation purposes, is of greater probative value.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for a right eye disorder must be denied on a direct and secondary basis because the preponderance of the evidence of record is against a finding that the Veteran currently has a right eye disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  


ORDER

Service connection for a right eye disorder is denied.


REMAND

Regarding the issue of service connection for Parkinson's disease, the Veteran states that his current Parkinson's disease is related to service because his separation examination report noted swollen or painful joints, leg cramps, intestinal trouble, painful or trick shoulder, some indication of back pain, and shoulder pain when doing dips and swimmer's motion.  See December 2014 correspondence.  He notes that medical research indicates that aching muscles and joints are common in individuals with Parkinson's disease.  See id.  Further, he states that his condition is related to service because he was exposed to jet fuel exhaust.  See id.  The Board concedes the Veteran's exposure to jet fuel exhaust during service, as it is consistent with his duties as an aviation boatswain's mate in service.  38 U.S.C.A. § 1154(a).  Because the record indicates that the Veteran's Parkinson's disease may be associated with active service, and the record does not contain sufficient information to make a decision on the claim, VA's duty to obtain an examination as to the nature and etiology of his Parkinson's disease is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding VA or private treatment records should also be secured on remand.

The Veteran also indicates that his Parkinson's disease prevents him from securing or following any substantially gainful occupation.  Accordingly, the TDIU claim is inextricably intertwined with the claim for service connection for Parkinson's disease, and action on the TDIU claim must be deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available VA outpatient records pertaining to the Veteran.

2.  With the Veteran's assistance, secure any outstanding private treatment records, to include records dated since March 2009 from Dr. Wasemiller at Mercy Clinic Neurology.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his Parkinson's disease.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Following a review of the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's Parkinson's disease had its onset in service or is otherwise the result of service?  In answering this question, please discuss the following:

(a) The July 1996 separation examination report noting that the Veteran reported swollen or painful joints, leg cramps, intestinal problems, painful or trick shoulder, some indication of back pain, and shoulder pain when doing dips and swimmer's motion. 

(b) The article provided by the Veteran entitled "Pain in Parkinson's Disease," which indicates that aching muscles and joints are common in individuals with Parkinson's disease.  

(c) The Veteran's conceded exposure to jet fuel exhaust during active duty.  

(d) The July 2007 private treatment record that indicates that the Veteran's problems related to Parkinson's disease started in approximately September 2006.

(e) The April 2010 private treatment record that indicates that the Veteran's Parkinson's disease might be due to a toxin exposure as a firefighter when he was involved with training about 6 or 7 years prior.

(f) The lay statements of record, to include: (1) the September 2015 statement from the Veteran's former supervisor, noting the Veteran's feet would drag and his right arm would hang in a "lifeless kind of way" during the period from 1998 to 2004; and (2) the September 2016 statement from the Veteran's former roommate, noting that the Veteran complained of spasms and pain in his shoulder and chest causing him to drop things and not be able to lift objects from 1992 to 1995.

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for Parkinson's disease and a TDIU, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


